DETAILED ACTION

Application Status
	Claims 1-10 are pending and have been examined in this application.
	This is the first communication on the merits. 
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 25 October 2019 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the foot airbag" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Freisler (WO 2020025765 A1).
With respect to claim 1, Freisler discloses: An occupant protecting device for a vehicle (see abstract), comprising: a vehicle seat (5, Fig. 14) that is supported so as to be slidable in a seat front-rear direction (see 5/5’); a first airbag (25) that is disposed at a seat front side of the vehicle seat, and that, at a time of a front collision of a vehicle, deploys, and restrains leg portions of a vehicle occupant seated in the vehicle seat; and a second airbag (52) that is disposed at the seat front side of the vehicle seat, and that, at a time of a front collision of the vehicle, in a case (see “third situation”, paragraph [0052]) in which a seat front-rear direction position of the vehicle seat is disposed further toward a rear side than a predetermined position (see “comfort position”, paragraph [0004]), deploys between the first airbag and the leg portions of the vehicle occupant seated in the vehicle seat, and restrains the leg portions of the vehicle occupant seated in the vehicle seat (see paragraph [0057]). 

With respect to claim 3, Freisler discloses: a portion, which faces the first airbag (25/27, Fig. 14), of the second airbag (52) that is in a deployed state is depressed toward a side opposite the first airbag. The depression of the second bag is not illustrated in Fig. 14; however, Fig. 14 does show that the first bag abuts the second bag. Freisler discloses that the second bag is designed as a lower pressure chamber, and that in the deployed state, the second bag has a lower internal pressure than the first bag (see paragraph [0111]). Since the first bag abuts the second bag, the second bag has an internal pressure that is lower than the first bag, it is inherent that the second bag would be depressed at least partially by the first bag as claimed. Note, "by disclosing in a patent application a device that inherently performs a function or has a property, operates according to a theory or has an advantage, a patent application necessarily discloses that function, theory or advantage, even though it says nothing explicit concerning it” (see MPEP 2163.07(a)). In other words, Freisler does not need to explicitly disclose a depression in the second bag to meet the limitations of claim 3 since the physical properties of the bag and described pressure conditions makes it inherent that the second bag would be depressed at least partially in operation. 
With respect to claim 5, Freisler discloses: a leg placement portion (region surrounding 66, Fig. 14) that supports, from seat lower side, the leg portions of the vehicle occupant seated in the vehicle seat (5), and the second airbag (52) deploys from the leg placement portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as obvious over Freisler in view of Mori (JP 2004168280 A) in view of Freisler.
With respect to claim 4, Freisler discloses all of the features as set forth above but does not explicitly disclose that the vehicle seat is a driver’s seat at which a steering wheel and pedals are disposed at a seat front side of the vehicle seat, and a portion which faces the pedals, of the second airbag that is in a deployed state is depressed toward a side opposite the pedals. 
Mori discloses an occupant protecting device for a vehicle (see abstract), wherein: the vehicle seat (D, Fig. 13) is a driver’s seat at which a steering wheel (illustrated near 2, Fig. 1) and pedals (4) are disposed at a seat front side of the vehicle seat, and a portion, which faces the pedals, of the second airbag that is in a deployed state is depressed toward a side opposite the pedals (see Fig. 16).
Before the time of filing, a person having ordinary skill in the art would have found it obvious to modify the occupant protecting device disclosed by Freisler in view of Mori to be used to protect a driver seated in a driver’s seat at which a steering wheel and pedals are disposed at a seat front side of the vehicle seat. (Machine Translation, paragraph 1.)  As modified to be used in a driver’s seat, a portion which faces the pedals, of the second airbag (52) that is in a deployed state would be depressed toward a side opposite the pedals by a force exerted on the bag by the driver’s legs. Such a depression is 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freisler in view of Yoshikawa (US 20040113399 A1).
Freisler discloses all of the limitations of claim 6 as set forth above but is silent in explicitly disclosing that the first airbag deploys before the second airbag. 
Yoshikawa discloses a similar occupant protection system comprising: a first bag (3b, Fig. 9) and a second bag (3a); wherein the first bag deploys before the second bag. Since as illustrated in Fig. 9, the inflator (16) is disposed in the first bag, gas is first introduced to the first bag (the first bag is deployed) and then travels to the second bag through a duct (20A).
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Freisler in view of Yoshikawa to include one inflator disposed in the first bag and a duct connecting the first bag to the second bag to arrive at the claimed invention because such a modification is merely a substitution of one known method for an equivalent method. Freisler discloses a method for inflating multiple airbags, wherein a first inflator is used to inflate a first bag and a second inflator is used to inflate a second bag. Yoshikawa discloses a method for inflating multiple airbags, wherein a single inflator inflates a first bag, and gas from the first bag travels through a duct to a second airbag to inflate the second airbag. The results of such a substitution are predictable because, as evidenced by Yoshikawa, the use of a single inflator to inflate multiple airbags is well-known in the art. Furthermore, a person having ordinary skill in the art would have been motivated to make such modification in order to reduce the total number of inflators required for operation of the occupant safety system, thereby reducing the cost of manufacturing the system.  
s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Freisler in view on Lin (US 10525922 B1).
With respect to claim 7, Freisler discloses: An occupant protecting device for a vehicle (see abstract), comprising: a vehicle seat (5, Fig. 14) that is supported so as to be slidable in a seat front-rear direction (see 5/5’, Fig. 14); a leg placement portion (region surrounding 66) that is provided at the vehicle seat and that supports, from a seat lower side, leg portions (7’) of a vehicle occupant seated in the vehicle seat; a foot airbag (52) that is provided at the leg placement portion, and that, at a time of a front collision of a vehicle, and in a case (see “third situation”, paragraph [0052]) in which a seat front-rear direction position of the vehicle seat is disposed further toward a rear side than a predetermined position (see “comfort position”, paragraph [0004]), deploys between the first airbag and the leg portions of the vehicle occupant seated in the vehicle seat, and restrains the leg portions of the vehicle occupant seated in the vehicle seat (see paragraph [0057]). 
Freisler is silent in teaching: a restricting member that is connected to the foot airbag and that restricts movement, toward a seat upper side, of the foot airbag that is in a deployed state.
Lin discloses a similar occupant protecting device for a vehicle (see abstract) comprising a foot airbag (20, Fig. 10), and a restricting member (28) that is connected to the foot airbag and that restricts movement toward a seat upper side, of the foot airbag that is in a deployed state (see Fig. 10).
Before the time of filing, it would have been obvious to a person having ordinary skill in the art to modify Freisler to have the foot airbag and tether disclosed by Lin disposed near the vehicle floor to arrive at the claimed invention and to prevent hyperextension of the occupant’s knees (see Lin; Col. 1, LL. 34-36)
With respect to claim 8, Freisler in view of Lin as modified above discloses: an opening portion (Lin; not numbered, illustrated in Fig. 6) is formed in a portion, which faces toes of the vehicle occupant that are placed on the leg placement portion, of the foot airbag (see Fig. 10).
. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freisler
With respect to claim 10, Freisler discloses: a sensor (not illustrated, see paragraph [0042]) that detects a physique of the vehicle occupant seated in the vehicle seat, but does not explicitly disclose: in a case in which the physique of the vehicle occupant detected by the sensor is smaller than a predetermined physique, the second airbag (52) or the foot airbag deploys in a state in which a position of the vehicle seat in the seat front-rear direction is further toward a front side than in a case in which the physique of the vehicle occupant is larger than the predetermined physique. 
Freisler explicitly discloses several situations in which a specific combination of the first and second bags are deployed (see paragraphs [0051 – 0059]) in response to both a seat’s location (standard position or comfort position) and the occupant’s physique (height/bodyweight in the range or above a 50% person, or in the range of a 5% person). Freisler further explains that the specifically disclosed embodiments are not intended to be restrictive and that a person having ordinary skill in the art could adapt the aforementioned embodiments to create new ones (see paragraph [0060]). Accordingly, it would have been obvious to a person having ordinary skill in the art to adapt the system’s response to the disclosed situations such that a case in which the physique of the vehicle occupant detected by the sensor is smaller than a predetermined physique, the second airbag or the foot airbag deploys in a state 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         
/JAMES A ENGLISH/               Primary Examiner, Art Unit 3616